—Determination of Edward Mercado, Commissioner of the State Division of Human Rights, dated August 11, 1998, which disaffirmed the recommendation of the Administrative Law Judge and held BKB Publications, Inc. liable to complainant for gender-based discrimination, as successor employer to Credit Union News Ltd., confirmed, petition denied and proceeding (transferred to this Court by order of Supreme Court, New York County [Carol Huff, J.], entered on or about November 25, 1998) dismissed, without costs.
In view of the wide powers vested in the Commissioner so that he can effectively eliminate unlawful discriminatory practices (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 183), we conclude that the commissioner’s determination was sufficiently supported by law and by the evidentiary showing in this case. Concur — Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.